—In a proceeding pursuant to Environmental Conservation Law article 27, inter alia, to give the petitioners access to an inactive hazardous waste site owned by the respondents and to take samples of wastes, air, soils, surface water, and ground water, the petitioners appeal from a judg*512ment of the Supreme Court, Suffolk County (Gerard, J.), dated July 2, 1998, which denied the petition and dismissed the proceeding.
Adjudged that the judgment is reversed, on the law, with costs, and the petition is granted.
The New York State Department of Environmental Conservation (hereinafter the DEC) possesses broad powers to enter any inactive hazardous waste disposal site and inspect and take samples of waste, soils, air, surface water, and ground water (see, ECL 27-1305 [4] [a]; 27-1309 [3]; Matter of Kohilakis v New York State Dept. of Envtl. Conservation, 171 AD2d 870; New York State Dept. of Envtl. Conservation v Damico, 130 AD2d 974, 975). The Supreme Court improperly denied the DEC access to the respondents’ property on the basis that the respondents could allegedly conduct the investigation at a lower cost. Ritter, J. P., Joy, H. Miller and Smith, JJ., concur.